Appeal from a judgment of the Oswego County Court (Walter W. Hafner, Jr., J.), rendered July 24, 2003. The judgment convicted defendant, upon a jury verdict, of reckless endangerment in the first degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him of two counts of reckless endangerment in the first degree (Penal Law § 120.25). Defendant failed to preserve for our review his contention that the evidence is legally insufficient to support the conviction (see People v Gray, 86 NY2d 10, 19 [1995]). Defendant also failed to preserve for our review his challenges to County Court’s evidentiary rulings (see People v Cunningham, 12 AD3d 1131, 1132-1133 [2004]), including his *920contentions that he was denied his right of confrontation by the admission of testimony suggesting that he had been implicated by his codefendant (see People v Walker, 71 NY2d 1018, 1019-1020 [1988], rearg denied 72 NY2d 953 [1988]; People v Carter, 1 AD3d 1028, 1029 [2003], lv denied 2 NY3d 738 [2004]) and by the court’s restriction of his cross-examination of a prosecution witness (see People v Dunbar, 145 AD2d 501, 501-502 [1988]). We decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Finally, we reject the contentions of defendant that the verdict is against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]), he was denied the effective assistance of counsel (see People v Baldi, 54 NY2d 137, 147 [1981]) and he was denied his right to testify (see People v Dolan, 2 AD3d 745, 746 [2003], lv denied 2 NY3d 798 [2004]). Present — Green, J.P, Scudder, Martoche, Smith and Lawton, JJ.